Exhibit 10.19

[gulfmark.jpg]

October 23, 2015

 

David B. Rosenwasser

100 Hibury Drive

Houston, Texas 77024

 

Dear Mr. Rosenwasser:

 

In order to facilitate an orderly and seamless transition in connection with
your termination of employment, GulfMark Offshore, Inc. (hereinafter referred to
as the “Company”) and you desire to set forth in this letter agreement
(“Agreement”) certain agreements and understandings regarding, among other
things:

 

 

•

Your termination of employment;

 

 

•

Certain benefits the Company has agreed to provide to you upon the termination
of your employment;

 

 

•

Your agreement to certain obligations of non-competition, non-solicitation,
confidentiality and cooperation; and

 

 

•

Your release of any and all claims against the Company.

 

When you and the Company have signed this Agreement, it will constitute a
complete agreement on all of these issues.

 

SEPARATION:

 

Your employment as Sr. Executive Vice President and Chief Operating Officer of
the Company and all other officer, fiduciary and leadership positions with the
Company will terminate effective as of October 31, 2015 (the “Effective Date”).
You will resign from all positions with the Company without any further action
upon your part.

 

REGULAR SEPARATION BENEFITS:

 

Accrued Salary Obligations – You will be paid any unpaid portion of your earned
base salary through the Effective Date.

 

Vacation – You will be paid for any accrued but unused vacation in accordance
with the terms of the Company’s vacation pay policy. The amount of your accrued
but unused vacation is $20,769.23.

 

 
1

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

Final Expenses – The Company agrees to reimburse you for all outstanding
business expenses in accordance with Company policy. You will prepare and submit
a final expense account reimbursement request for expenses incurred prior to the
Effective Date. Such an expense account reimbursement request will be reviewed
and paid in accordance with Company policy.

 

Employee Benefit Programs - You will be entitled to benefits you have earned
under the Company’s employee benefit plans in accordance with the terms of the
applicable employee benefit plans, including without limitation the GulfMark
Offshore Deferred Compensation Plan.

 

2015 Short-Term Performance Bonuses – For the avoidance of doubt, you will not
be eligible for a bonus for the 2015 performance period under the GulfMark
Offshore, Inc. Incentive Compensation Plan.

 

Miscellaneous – Except as specified in this Agreement, you will not be entitled
to any severance benefits upon your termination of employment with the Company.
For the avoidance of doubt, you agree that you will not be entitled to any other
severance benefits.

 

ENHANCED SEPARATION BENEFITS:

 

Restricted Stock – If you sign this Agreement and the Release Agreement attached
as Exhibit A and deliver such signed agreements to the Senior Vice President
General Counsel of the Company no later than October 27, 2015, then, your
outstanding restricted stock granted to you under the GulfMark Offshore, Inc.
2010 Omnibus Equity Incentive Plan and the GulfMark Offshore, Inc. 2014 Omnibus
Equity Incentive Plan that you would otherwise forfeit in connection with your
termination of employment (the “Restricted Stock”) will be fully vested on the
Effective Date but will be (1) retained in the custody of the Company until the
Release Agreement becomes irrevocable and (2) subject to claw-back by the
Company if you fail to sign and not revoke the Release Agreement.

 

Outplacement – If you sign this Agreement and the Release Agreement attached as
Exhibit A and deliver such signed agreements to the Senior Vice President
General Counsel of the Company no later than October 27, 2015, then, for a
period of six (6) months after the Effective Date, the Company shall promptly
reimburse you for reasonable outplacement services incurred by you that are not
in excess of $20,000 in the aggregate.

 

 
2

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

COVENANTS:

 

Agreement to Return Company Property

 

Immediately prior to the Effective Date, you will return to the Company all
Company property in your possession, including but not limited to, computers,
credit cards, cellular telephones, personal digital assistants and all files,
documents and records of the Company, in whatever medium and of whatever kind or
type. You agree that you will return prior to the Effective Date, all
proprietary or confidential information or documents relating to the business
and affairs of the Company and its affiliates.

 

Non-Disparagement

 

You further agree that you will not engage in any act that is intended or may
reasonably be expected to harm the reputation, business prospects, or operations
of the Company and/or its affiliates. The Company likewise agrees that it and
its representatives and agents will not engage in any act that is intended or
may reasonably be expected to harm your reputation or business prospects or
relationships.

 

Confidentiality

 

During the course of your employment with the Company, you have had access to,
and received, Confidential Information.

 

You are obligated to keep confidential all such Confidential Information.
Moreover, you understand and acknowledge that your obligation to maintain the
confidentiality of Confidential Information is unending. As an exception to this
confidentiality obligation you may disclose the confidential information (i) in
connection with enforcing your rights under this Agreement, or if compelled by
law or legal process, and in either case, you provide advance written notice to
the Company prior to the disclosure or (ii) if the Company provides written
consent prior to the disclosure. You will not store electronic data of any of
the Company or any of its affiliates (collectively, the “Company Group”),
including but not limited to Confidential Information, on any electronic storage
device that is not owned by a member of the Company Group without prior the
written consent of such member.

 

 
3

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

For purposes of this Agreement, “Confidential Information” means and includes
any Company Group member’s confidential and/or proprietary information and/or
trade secrets that have been developed or used and/or will be developed and that
cannot be obtained readily by third parties from outside sources. Confidential
Information includes, by way of example and without limitation, the following:
information and strategies discussed in Company Group meetings, human resources
information such as salary and budget information, performance ratings and
headcount numbers, information about underperforming districts or contracts, and
cost structures as well as, information regarding customers, employees, vendors,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services, and processes; procurement plans and procedures,
and pricing techniques; the names of and other information concerning customers,
investors, and business affiliates (such as contact name, service provided,
pricing for that customer, amount of services used, credit and financial data,
and/or other information relating to the Company Group’s relationship with that
customer); pricing strategies and price curves; plans and strategies for
divestitures, mergers, expansion or acquisitions; budgets; customer lists;
research and development projects and results; financial and sales data;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; service strategies, prospective customers’ names
and marks; grids and maps; electronic databases; models; specifications;
computer programs; internal business records; contracts benefiting or obligating
the Company Group; bids or proposals submitted to any third party; technologies
and methods; training methods and training processes; organizational structure;
salaries of personnel; payment amounts or rates paid to consultants or other
service providers; and other such confidential or proprietary information. For
the avoidance of doubt, Confidential Information shall not include any
information that is, or becomes, generally available to the public, other than
as a result of a disclosure by you.

 

AGREEMENTS RELATING TO NON-COMPETITION AND NON-SOLICITATION:

 

Additional Payments for Non-competition and Non-Solicitation Agreements – If you
sign this Agreement and deliver it to the Senior Vice President General Counsel
of the Company no later than October 27, 2015 and comply with the
confidentiality, non-competition and non-solicitation covenants set forth below
in this Agreement, then, you will be entitled to additional cash payments (the
“Additional Payments”) for a period of two years commencing the month following
the Effective Date. The payment schedule for the Additional Payments will be two
payments per month for a period of 24 months. The amount of each of the
Additional Payments will be $15,000. The monthly payments shall be made on
regularly scheduled payroll dates for the Company’s active employees but, for
the avoidance of doubt, no more than two Additional Payments shall be made for
any given month. You agree that the Additional Payments are in consideration for
your non-competition and non-solicitation covenants set forth below in this
Agreement and that you are not otherwise entitled to the Additional Payments.

 

Non-Competition Covenant. Ancillary to the payment of the Additional Payments,
to protect the Company’s goodwill and other economic interests, in consideration
for the payment of Additional Payments, by signing this Agreement you agree that
during twenty-four (24) month-period commencing on the Effective Date you will
not directly or indirectly engage in Competition in the Restricted Region.
Ancillary to the payment of the Additional Payments, to protect the Company’s
goodwill and other economic interests, in consideration for the payment of
Additional Payments, by signing this Agreement you agree that the Additional
Payments may be forfeited in whole or in part and/or payments of Additional
Payments may be recouped in whole or in part pursuant to the forfeiture and
recoupment provisions below in this Agreement if at any time within twenty-four
(24) month-period commencing on the Effective Date you directly or indirectly
engage in Competition in the Restricted Region.

 

 
4

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

For purposes of this Agreement, the term “Restricted Region” shall mean the
territory(ies) or geographic area(s) for which you were responsible according to
the duties and responsibilities assigned by the Company Group during any portion
of the twelve (12) month period immediately prior to the Effective Date.

 

For purposes of this Agreement, “Competition” means your engaging in, or
otherwise directly or indirectly being employed by or acting as a consultant or
lender to, or being a director, officer, employee, principal, agent,
stockholder, member, owner or partner of, or permitting your name to be used in
connection with the activities of any Competitor of the Company Group. For the
avoidance of doubt, it shall not be a violation of this Agreement for you to
become the registered or beneficial owner of up to five percent (5%) of any
class of the capital stock of a corporation registered under the Securities
Exchange Act of 1934, as amended, provided that you do not actively participate
in the business of such corporation until the second anniversary of the
Effective Date.

 

For purposes of this Agreement, the term “Competitor of the Company Group” shall
mean Tidewater Inc., Seacor Holdings Inc., Hornbeck Offshore Services, Inc.,
Harvey Gulf International Marine, LLC, or any of their affiliates.

 

Prohibition Against Solicitation of Employees. You understand and acknowledge
that the Company has expended and continues to expend significant time and
expense in recruiting and training its employees and that the loss of employees
would cause significant and irreparable harm to the Company. Ancillary to the
payment of the Additional Payments, to protect the Company’s goodwill and other
economic interests, in consideration for the payment of Additional Payments, by
signing this Agreement you agree that during the twenty-four (24) month-period
commencing on the Effective Date you will not directly or indirectly, either for
yourself or on behalf of any person, firm, joint venture, association,
corporation, partnership, business entity, or other enterprise whatsoever,
whether as a director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise, recruit or otherwise solicit or induce
any employee of the Company to terminate his or her employment with the Company.
You also agree that the Additional Payments may be forfeited in whole or in part
and/or payments of Additional Payments may be recouped in whole or in part
pursuant to the forfeiture and recoupment provisions below in this Agreement if
at any time within twenty-four (24) month-period commencing on the Effective
Date you directly or indirectly, either for yourself or on behalf of any person,
firm, joint venture, association, corporation, partnership, business entity, or
other enterprise whatsoever, whether as a director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise, recruit or
otherwise solicit or induce any employee of the Company to terminate his or her
employment with the Company.

 

 
5

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

Forfeiture and Recoupment of Additional Payments Due to Prohibited Disclosures
of Confidential Information.

 

You agree that the Additional Payments may be forfeited in whole or in part
and/or Additional Payments paid to you may be recouped by the Company in whole
or in part if you:

 

(i)     make any unauthorized disclosure of any Confidential Information, or

 

(ii)     store electronic data of any member of the Company Group, including but
not limited to Confidential Information, on any electronic storage device that
is not owned by a member of the Company Group without the prior written consent
of such member.

 

Acknowledgements and Agreements by You. You acknowledge and agree as follows:

 

(i)     you have helped to develop the Company’s goodwill, including the
relationships the Company has developed with its customers and employees and
their identities, and are capable of diverting that goodwill;

 

(ii)     the consideration for the non-competition and non-solicitation and
confidentiality agreements contained in this Agreement, the Additional Payments,
are reasonably related to the Company’s interest in protecting its goodwill;

 

(iii)     you have no right to be paid the Additional Payments or the Enhanced
Separation Benefits other than pursuant to this Agreement;

 

(iv)     the enforceability of the non-competition, non-solicitation and
confidentiality agreements contained in this Agreement is a precondition for the
obligation to pay the Additional Payments to remain in effect and if any of such
agreements are found to be invalid or unenforceable by an arbitrator, a court or
tribunal of competent jurisdiction in an action or proceeding between you and
the Company or another member of the Company Group, the right to receive the
Additional Payments shall be forfeited and you will be required to return to the
Company any Additional Payments that were paid to you;

 

(v)     the Confidential Information constitutes a valuable, special, and unique
asset used by the members of the Company Group in their business to obtain a
competitive advantage over their competitors who do not have access to such
Confidential Information;

 

 

 
6

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

 

(vi)      protection of the Confidential Information against unauthorized
disclosure and use is of critical importance to the members of the Company Group
in maintaining their competitive positions;

 



(vii)     if you agree to non-competition provisions of this Agreement in return
for the Additional Payments, the restrictions set forth in this Agreement may
limit your ability to engage in certain businesses in the geographic region and
during the period provided for above, but these restrictions are necessary to
protect the Company’s goodwill and any of the Confidential Information the
Company Group provided to you;

 

(viii)     the provisions of this Agreement defining the scope of activities
constituting prohibited competition with the Company Group is narrow and
reasonable for the following reasons: (1) you are free to seek employment with
other companies that provide products and services that do not directly or
indirectly compete with any business of the Company Group; (2) you are free to
seek employment with other companies in the oilfield services industry that do
not directly or indirectly compete with any business of the Company Group; and
(3) there are many other companies in the oilfield services industry that do not
directly or indirectly compete with any business of the Company Group; and,
accordingly, the provisions of this Agreement do not prevent you from using and
offering the skills that you possessed prior to receiving any Confidential
Information, specialized training, and knowledge from the Company Group; and

 

(ix)     the non-competition restrictions of this Agreement are limited by
geography to the specific places, addresses, or locations where a customer is
present and available for soliciting or servicing;

 

(x)     if you so desire, the Company will enter into an agreement with you that
is substantially identical to this Agreement except that it does not include the
non-competition provisions of this Agreement; and

 

(xi)     you shall bear sole responsibility for the amount of any taxes paid by
you with respect to the Additional Payments notwithstanding any subsequent
recoupment of any portion of the Additional Payments by the Company.

 

CONSULTING, COOPERATION AND ASSISTANCE

 

In consideration for the payment of $102,000, you agree to make yourself
available to consult with the Company as and when reasonably requested by
Company for the next 24 months on a limited basis. The payment will be paid to
you in a single lump sum payment on the date that is one month after the
Effective Date. You also agree to make yourself reasonably available to the
Company to respond to requests by the Company for information pertaining to or
relating to the Company, and its affiliates, subsidiaries, agents, officers,
directors, fiduciaries, or employees, which may be within your knowledge. You
agree to reasonably cooperate with the Company in connection with any and all
existing or future litigation, proceedings or investigations brought by or
against the Company or any of its past or present affiliates, agents, officers,
directors, fiduciaries, or employees, whether administrative, civil or criminal
in nature, with respect to such matters as were within your knowledge while
employed by the Company as and when reasonably requested by Company.

 

 
7

--------------------------------------------------------------------------------

 

[gulfmark.jpg] 

 



In no event will such level of consulting services with the Company exceed 20
percent of the average level of services that you performed over the 36-month
period immediately preceding the date of your termination of employment.

 

MISCELLANEOUS:

 

Entire Agreement – This Agreement sets forth the entire agreement between you
and the Company with respect to each and every issue addressed in this
Agreement, and, except for any of the Company’s benefit plans in which you have
participated as an employee and officer of the Company, this entire, integrated
Agreement fully supersedes any and all prior agreements or understandings, oral
or written, between you and the Company pertaining to the subject matter of this
Agreement.

 

Exclusive Choice of Law and Arbitration Agreement – This Agreement constitutes
an agreement that has been executed and delivered in the State of Texas, and the
validity, interpretation, performance, and enforcement of this Agreement shall
be governed by the laws of that State.

 

In the event of any dispute or controversy arising out of or under this
Agreement, or concerning the substance, interpretation, performance, or
enforcement of this Agreement, or in any way relating to this Agreement
(including issues relating to the formation of the agreement and the validity of
this arbitration clause), you agree to resolve that dispute or controversy,
fully and completely, through the use of final, binding arbitration. This
arbitration agreement applies to any disputes arising under (i) the common law,
(ii) federal or state statutes, laws or regulations, and also to (iii) any
dispute about the arbitrability of any claim or controversy. You further agree
to hold knowledge of the existence of any dispute or controversy subject to this
Agreement to arbitrate, completely confidential (except as to members of your
immediate family and your tax and legal advisors). You understand and agree that
this confidentiality obligation extends to information concerning the fact of
any request for arbitration, any ongoing arbitration, as well as all matters
discussed, discovered, or divulged, (whether voluntarily or by compulsion)
during the course of such arbitration proceeding. Any arbitration pursuant to
this arbitration provision shall be conducted, except as otherwise expressly
provided herein, in accordance with the rules governing employment disputes then
in effect of the American Arbitration Association (the “AAA”) or JAMS, including
those rules applicable to the selection of a neutral single arbitrator to hear
the dispute. The arbitrator shall issue his or her written decision (including a
statement of finding of facts) within 30 days from the date of the close of the
arbitration hearing. The decision of the arbitrator selected hereunder will be
final and binding on both parties. The Company shall pay all administrative
costs associated with the arbitration, including the arbitrator’s fees. This
arbitration provision is expressly made pursuant to and shall be governed by the
Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor
statute). The Company and you agree that the arbitration shall be conducted in
Harris County, Texas. Pursuant to Section 9 of the Federal Arbitration Act, the
Company and you agree that a judgment of the United States District Court for
the Southern District of Texas, Houston Division may be entered upon the award
made pursuant to the arbitration. This arbitration agreement does not limit your
right to file an administrative charge concerning the validity of the release of
claims executed by you as provided for in this Agreement, with any appropriate
state or federal agency.

 

 
8

--------------------------------------------------------------------------------

 



[gulfmark.jpg]

 

Headings Any titles or headings in this Agreement are for convenience only and
shall have no bearing on any interpretation of this Agreement.

 

Severability and Blue Penciling – If any single provision or clause of this
Agreement should be found unenforceable, it shall be severed and the remaining
provisions and clauses of this Agreement shall be enforced in accordance with
the intent of this Agreement. If any particular provision of this Agreement
shall be determined in arbitration proceedings to be invalid or unenforceable,
the Company and you specifically authorize the arbitrator making such
determination to edit the invalid or unenforceable provision to allow this
Agreement, and the provisions thereof, to be valid and enforceable to the
fullest extent allowed by law or public policy.

 

 
9

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

 

Please initial each page and sign below.

 

 

 

 

ENTERED INTO in Houston, Texas as of the 23 day of October, 2015.

 

 

GULFMARK OFFSHORE, INC.

 

 

By:

/s/ Quintin V.  Kneen

 

Quintin V.  Kneen

 

 

 

ENTERED INTO in Houston, Texas as of the ________ day of ___________________
2015.

 

 

By: 

/s/ David B. Rosenwasser

 

David B. Rosenwasser

  

 
10

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

 

EXHIBIT A

 

RELEASE AGREEMENT

 

In consideration for David B. Rosenwasser (the “Executive”) signing and
delivering this Release Agreement, GulfMark Offshore, Inc. agrees to pay the
Executive the Enhanced Separation Benefits described under the Separation
Agreement between the Executive and GulfMark Offshore, Inc. dated October __,
2015.

 

Executive hereby irrevocably and unconditionally releases, acquits and forever
discharges GulfMark Offshore, Inc. and its affiliated companies and their
directors, officers, employees and representatives, (collectively "Releasees"),
from any and all claims, liabilities, obligations, damages, causes of action,
demands, costs, losses and/or expenses (including attorneys’ fees) of any nature
whatsoever, whether known or unknown, including, but not limited to, rights
arising out of alleged violations of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, or any tort, or any
legal restrictions on the Company’s right to terminate employees, or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended and the Age Discrimination in Employment Act of 1967, as amended, which
the Executive claims to have against any of the Releasees (except as to
indemnification provided by the Company’s bylaws and any indemnification
agreement or arrangement permitted by Section 145 of the Delaware General
Corporation Law and by directors, officers and other liability insurance
coverages to the extent you would have enjoyed such coverages had you remained a
director or officer of the Company). In addition, the Executive waives all
rights and benefits afforded by any state laws which provide in substance that a
general release does not extend to claims which a person does not know or
suspect to exist in his favor at the time of executing the release which, if
known by him, must have materially affected the Executive’s settlement with the
other person. The only exception to the foregoing are claims and rights (i) that
may arise after the date of execution of this Release and (ii) arising under any
employee benefit plan (including, but not limited to the GulfMark Offshore, Inc.
Deferred Compensation Plan and the GulfMark Offshore, Inc. 401(k) Plan).

 

The Executive understands and agrees that:

 

A.     He has a period of 21 days within which to consider whether he desires to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21-day period, and that no one coerced him into executing this
Agreement.

 

B.     He has carefully read and fully understands all of the provisions of this
Agreement, and declares that the Agreement is written in a manner that he fully
understands.

 

 
11

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

 

C.     He is, through this Agreement, releasing the Releasees from any and all
claims he may have against the Releasees. The claims he is releasing include,
but are not limited to, any and all allegations that the Company:

 

i.     has discriminated against him in violation of the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621-634, including the Older
Workers’ Benefit Protection Act, 29 U.S.C. § 626(f) or on the basis of race,
color, sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, veteran status,
source of income, entitlement to benefits, union activities, or any other status
protected by local, state, provincial or federal laws, constitutions,
regulations, ordinances or executive orders; or

 

ii.     has violated its personnel policies, procedures, handbooks, any covenant
of good faith and fair dealing, or any express or implied contract of any kind;
or

 

iii.     has violated public policy, statutory or common law, including claims
for: personal injury; invasion of privacy; retaliatory discharge; negligent
hiring, retention or supervision; defamation; intentional or negligent
infliction of emotional distress and/or mental anguish; intentional interference
with contract; negligence; detrimental reliance; loss of consortium to you or
any member of your family; and/or promissory estoppel; or

 

iv.     is in any way obligated for any reason to pay you damages, expenses,
litigation costs (including attorneys’ fees), backpay, frontpay, disability or
other benefits (including, but not limited to, benefits under the Severance
Benefits Policy), compensatory damages, punitive damages, and/or interest.

 

D.     He declares that his agreement to all of the terms set forth in this
Agreement is knowing and is voluntary.

 

E.     He knowingly and voluntarily intends to be legally bound by the terms of
this Agreement.

 

F.     He was advised and hereby is advised in writing to consult with an
attorney of his choice concerning the legal effect of this Agreement prior to
executing this Agreement.

 

G.     He understands that rights or claims that may arise after the date this
Agreement is executed are not waived.

 

H.     He understands that, in connection with the release of any claim of age
discrimination, he has a period of seven days to revoke his acceptance of this
Release, and that he may deliver notification of revocation by letter or
facsimile addressed to the Senior Vice President General Counsel of the Company,
at 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024, or (713)
963-0541. Executive understands that this Agreement will not become effective
and binding with respect to a claim of age discrimination until after the
expiration of the revocation period. The revocation period commences when
Executive executes this Agreement and ends at 11:59 p.m. Central Time on the
seventh calendar day after execution, not counting the date on which Executive
executes this Agreement. Executive understands that if he does not deliver a
notice of revocation before the end of the seven-day period described above,
that this Agreement will become a final, binding and enforceable release of any
claim of age discrimination. This right of revocation shall not affect the
release of any claim other than a claim of age discrimination arising under
federal law.

 

 
12

--------------------------------------------------------------------------------

 

[gulfmark.jpg]

 

I.     He understands that nothing in this Agreement shall be construed to
prohibit Executive from filing a charge or complaint, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission.

 

J.     This Agreement shall be construed and interpreted in accordance with the
laws of the State of Texas, exclusive of its choice of law provisions. Should
any part of this Agreement be found to be void, that determination will not
affect the remainder of this Agreement. Additionally, this Agreement may be used
as evidence in a subsequent proceeding in which any of the parties allege a
breach of this Agreement or as a complete defense to any claim brought by either
party. Other than this exception, this Agreement will not be introduced as
evidence in any proceedings or in any lawsuit.

 

K.     The invalidity or unenforceability of a term or provision of      this
Agreement shall not affect the validity or enforceability of any other term or
     provision of this Agreement, which shall remain in full force and effect.

 

 

 

AGREED AND ACCEPTED

 

 

 

THIS 23 DAY OF October, 2015.

 

 

 

/s/ David B. Rosenwasser

David B. Rosenwasser

 

 

13